Title: William A. Burwell to Thomas Jefferson, 29 December 1809
From: Burwell, William A.
To: Jefferson, Thomas


          
            Dr Sir,
             
                     Washington 
                     December 29th 1809—
          
          
		  
		  
		  Some days Since I received a letter from the Son of Genl Lee requesting me to apply to the P’t of the US. upon the Subject of a Medal voted his Father for his Services by the old Congress, which has never been presented; he said the you were entrusted with procuring it while minister in France, but had left the Country before the Medal was completed;
          I stated these circumstances to Mr Madison, who said it would be the duty of the Secretary of State to make the necessary enquiry, but expressed a wish I would write you myself upon the Subject supposing it would answer equally as well as if Mr Smith should write—Your answer will enable the
			 Executive to carry the vote of Congress into effect if that has not been already done—If Genl L was the only person concerned I should feel no anxiety; But his Son who is a young man of good Talents & amiable character wishes very much to obtain this tm testimony of his claim upon the community—particularly as he c can derive little consolation, or consideration from the unfortunate course of his father’s latter days.—
          the public papers & the information derived from this place furnish you with every thing important—I can only add that so far as I am able to Judge the pros prospect indicates nothing flattering to those who wish to see measures pursued of a connected & consistent character—
          the indecision, & shameful waste of time in C—gs will evidently render us imbecile & contemtible to the lowest degree unless checked by some means—while instead of laying down some definite & useful plan, & moving steadily on 
                  towards its execution, whole weeks, nay months are wasted by speeches which are neither heard with by the house or read with in the Nation with Interest—five weeks of the present Session have elapsed, & I venture to 4 or 5 more will elapse before the nation will be able to discern the tendency of our proceedings—One who reads the debates will imagine the temper of the majority inclines strongly to war, yet there is not the most distant intention of such a Step—
          why not then at once Seriously conform to the course which will ultimately prevail? would it not be more wise to rescind all our restrictions upon commerce & thus test the effect & extent of those imposed upon it by the nations of Europe?
          Such a course should be imp immediately accompanied by preparations to meet the consequences which would result from occurrences incident 
                     the practical operation of the most unprincipled system of plunder ever enforced against us Since the declaration of Independence
          After I left Montilo Mrs Burwell was taken Sick & detaind me 4 days at Dctr Willis’s—She
			 has since recoverd from the effects of the Journey—we will both feel
			 obliged to remember us affectionately to Mrs Randolph—& believe Dear sir yours Sincerely
          
            W. A
              Burwell
        